Plaintiff in error, J.E. Yates was convicted in the county court of Payne county in June, 1912, on a charge of libel and his punishment fixed at a fine of $350 and imprisonment in the county jail for a period of three months. Among other grounds for reversal by counsel in this case is the following instruction given by the court: "If you find from the evidence beyond a reasonable doubt, each and every material allegation of the information to be true, except the charge in such information that defendant by such publication intended to charge and did charge that R.E. Grant is an adulterer, then you should acquit the defendant, unless you find from the evidence beyond a reasonable doubt that the article so published contained charges other than adultery concerning the said R.E. Grant which were not true and which were libelous within the definition heretofore given you." This instruction was calculated to confuse the jury and is meaningless. *Page 667 
It should not have been given in the form presented. It is the duty of the court to give clear cut, concise instructions. After a careful reading of this record we are of opinion that the time of the court and jury and the money of the taxpayers of Payne county could be used to better advantage than in the prosecution of such cases as this appears to be. Apparently there is little merit to either side of this controversy. The judgment is reversed and cause remanded for a new trial.